PER CURIAM.
Affirmed. See Watt v. Watt, 966 So.2d 455, 458 (Fla. 4th DCA 2007) ("Shared parental responsibility assumes that the parties can come to agreement on the welfare of their children. Where the parties cannot and will not come to agreement, the trial court can determine that such an impasse constitutes a substantial change in circumstance, requiring modification of the final judgment in the best interest of the children. Because competent substantial evidence supports the trial court's determinations in this case, we affirm the final judgment of modification.").